EXHIBIT 99.2 Management’s Discussion and Analysis For The Six Months Ended June 30, 2011 Management’s Discussion and Analysis August 9, 2011 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Extorre” mean Extorre Gold Mines Limited and its subsidiaries; (ii) information is provided as of June 30, 2011, unless otherwise stated; (iii) all references to monetary amounts are to Canadian dollars, unless otherwise stated; and (iv) “$” refers to Canadian Dollars and “US$” refers to US dollars. Forward Looking Statements This MD&A contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended.All statements other than statements of historical fact are forward looking statements. These forward-looking statements, principally under the heading “Outlook”, but also elsewhere in this document include estimates, forecasts and statements as to the Company’s belief with respect to, among other things, the timing of its drilling, exploration programs and exploration results and completion of various studies including the updated Cerro Moro Preliminary Economic Assessment, the Company’s ability to mitigate against foreign exchange risk, changes required to the Company’s accounting policies on adoption of IFRS, the ability of the Company to access capital to fund its activities, the ability of the Company to respond to market fluctuations and government regulations and the ability of the Company to demonstrate that a commercially viable mineral deposit exists on the Company’s Cerro Moro project. These forward-looking statements appear in a number of different places in this document and can be identified by words and phrases such as, but not limited to, “estimates”, “plans”, “is expected”, or variations of such words or phrases, or statements that certain activities, events or results “may”, “would” or “could” occur.While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change except as required by law. Such factors and assumptions include, amongst others, the effects of general economic conditions, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations, misjudgements in the course of preparing forward-looking statements, fluctuations in gold, silver and other commodity prices and currency exchange rates; uncertainties relating to interpretation of drill results and the geology, continuity and grade of mineral deposits; uncertainty of estimates of capital and operating costs, recovery rates, production estimates and estimated economic return; the need for cooperation of government agencies and native groups in the exploration and development of properties and the issuance of required permits; the need to obtain additional financing to develop properties and uncertainty as to the availability and terms of future financing; the possibility of delay in exploration or development programs or in construction projects and uncertainty of meeting anticipated program milestones; uncertainty as to timely availability of permits and other governmental approvals and other risks and uncertainties disclosed under “Risks” below and other risks and uncertainties disclosed in Extorre’s Annual Information Form for the year ended December 31, 2010, filed with the Canadian securities regulatory authorities and other information released by Extorre and filed with the appropriate regulatory agencies. Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. For the reasons set forth above, readers should not place undue reliance on forward-looking statements. 2 All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by Extorre have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”). These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”).Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. 3 Report on Operations Second Quarter 2011 The Company received the final assay batch of the infill drilling program conducted to December 31, 2010 at the Cerro Moro project during the first quarter of 2011.The results of the infill drilling completed at the Gabriela and Loma Escondida vein zones in Q4 2010, were also received and incorporated into updated resource models for these sectors.The purpose of this infill drilling was primarily to upgrade existing Inferred category resources to the Indicated category. A significant new high grade discovery at Cerro Moro called Zoe was announced by the Company in April. During the remainder of the second quarter, drill activities at Cerro Moro were focused on delineating the resource potential of the new Zoe zone together with limited scout drilling on new priority targets.In parallel, significant advances were made on the updated mining study for Cerro Moro, the results of which were released on August 4, 2011, which was completed to a Pre-Feasibility Level but was renamed a “Preliminary Economic Assessment” (“PEA”) as it included some Inferred Category Mineral Resources (and also to allow a further update as soon as a mineral resource is reported for Zoe). An initial drill program was also completed at the Puntudo property in western Santa Cruz province, with results currently in the process of being received and evaluated. ARGENTINA Cerro Moro and CVSA Properties – Patagonia Acquisition terms In January 2004, Estelar announced that it had secured an option from Cerro Vanguardia Sociedad Anomina (“CVSA”) to acquire all of CVSA’s exploration projects (the “CVSA Properties”) which are divided into four project areas (“Projects”), except those surrounding the Cerro Vanguardia gold mine, in Patagonia, Argentina.CVSA is owned 92.5% by AngloGold Ashanti Ltd. and 7.5% by Fomicruz. The four Projects comprised Cerro Moro, other Santa Cruz properties, Chubut properties, and the Rio Negro properties. Under the option agreement, CVSA was paid US$100 thousand for the right to earn a 100% interest in the CVSA Properties.In order to earn its interest in the CVSA Properties, Estelar was required to spend US$3.0 million within five years, including completing 8,000 metres (“m”) of drilling. CVSA had a back in right to a 60% interest in a Project following the completion of 10,000m of drilling on that Project, by paying the Company 2.5 times its expenditures on that Project and by paying for all the project costs to the completion of a bankable feasibility study. CVSA can increase its interest in a Project to 70%, by financing Estelar’s share of mine development costs, at industry standard terms. Should CVSA elect not to back into a Project, its interest will revert to a 2% net smelter royalty (“NSR”) in that Project. A number of the properties considered to be low priority targets were returned to CVSA in 2005 and in 2006. At the end of 2006, Estelar had met the obligation to incur total aggregate expenditures of US$3.0 million and had completed 12,000m of drilling, and in early 2007 notified CVSA that it was exercising the option to acquire the CVSA Properties subject to their back-in right. On August 2, 2007, Estelar notified CVSA that it had completed 10,000m of drilling at Cerro Moro and provided them with a report containing exploration results in early September. In October 2007, CVSA advised Estelar that it had elected not to exercise the back-in right and its interest reverted to a 2% NSR on the Cerro Moro project. Cerro Moro, now 100% owned by Estelar subject to a 2% NSR, was the most advanced at the time of acquisition. The remaining CVSA Properties are grouped into two main project areas, other Santa Cruz properties (including Puntudo, Verde, Falcon [Calandria] and Azul) and Chubut properties. In addition, Estelar has also acquired a portfolio of Santa Cruz exploration concessions in its own right. Prospecting and geochemical surveys have been conducted on many of the Santa Cruz and Chubut properties. Given both the favourable geology and mining regime in Santa Cruz, the Company is focusing its attention on the Cerro Moro Project and neighbouring properties. The Company also commenced further exploration activities on the regional properties recently. On March 3, 2009, Estelar announced that it had entered into a definitive agreement with Fomento Minera de Santa Cruz Sociedad del Estado (the “Fomicruz Agreement”). The Fomicruz Agreement sets out the key terms for Fomicruz’s participation in the future development of the Company’s Cerro Moro project in Santa Cruz, and provides access to Fomicruz’s significant landholding adjacent to Cerro Moro. The details of the Fomicruz Agreement are as follows: 4 (i) Fomicruz will acquire a 5% interest in the Company’s Cerro Moro project once all the necessary permits and authorizations required to put Cerro Moro into production have been received; (ii) The Company will have the right to earn up to an 80% interest in Fomicruz’s exploration properties adjoining the Cerro Moro project by incurring US$10 million in exploration expenditures. (iii) The Company will finance all exploration and development costs of the Cerro Moro project, and on the Fomicruz properties, and Fomicruz will repay an agreed amount of those costs from 50% of its share of net revenue from future operations; and (iv) The Company will manage the exploration and potential future development on the properties. As of August 9, 2011, neither the Company nor Fomicruz had satisfied the requirements to earn an interest in the other’s property. On April 19, 2011 the Company announced high grade to bonanza grade gold-silver results from the first 3 of 21 diamond drill holes completed on a new discovery at Cerro Moro called Zoe. The Zoe discovery is situated on the Escondida structure, 2.5 kilometres (km) east of the last known significant ore shoot at Martina. The target is interpreted to be an east-west dilation zone, some 2 km in strike length. The discovery is essentially “blind” from surface, with the shallowest high grade mineralization appearing at a vertical depth of 80 metres.By the end of May, a total of 34 drill holes had been completed at the Zoe zone with results from 26, many confirming the continuity of the high to bonanza grade gold-silver mineralization, having been previously released. On May 17, 2011 the Company announced that it had received approval from the Santa Cruz authorities for the Environmental Impact Assessment (“EIA”) relating to the Cerro Moro mine development. On June 1, 2011 the Company announced the discovery of significant silver-gold mineralization at its 100% owned Puntudo project. The project is located south of the Joaquin silver project owned by Coeur d’Alene Mines and Mirasol Resources, and 200 kilometres west of Cerro Moro. The Company has completed thirty two drill holes to date, with assays in hand for the first fifteen holes. On August 4th, 2011 an updated NI 43-101 compliant mineral resource estimate was released as part of an updated preliminary economic assessment for Cerro Moro. The indicated category mineral resource totals 443,000 oz. gold + 24.2 million oz. silver (927,000 oz. gold equivalent*), plusthe inferred category resource totals 178,000 oz. gold + 10.8 million oz. silver (396,000 oz. gold equivalent*).The indicated category resource includes 757,000 oz gold equivalent* from the Escondida and Loma Escondida sectors at an average grade of 35 g/t gold equivalent*. The silver contribution is high, accounting for approximately one-half of the total metal value. Additional inferred category resources of 396,000 oz gold equivalent* are also reported from Cerro Moro. *Gold equivalent ounces are calculated by dividing the silver ounces by 50, then adding those ounces to the gold-only ounces Indicated Mineral Resource for Cerro Moro (at a 1g/t gold equivalent cut-off) Zone Metric Tonnes Grade Gold (g/t) Grade Silver (g/t) Grade Gold Equivalent* (g/t) Gold (ounces) Silver (ounces) Gold Equivalent* (ounces) Escondida 19 35 Loma Escondida 18 37 Gabriela 2 10 Total Indicated 11 24 5 Inferred Mineral Resource for Cerro Moro (at a 1 g/t gold equivalent cut-off) Zone Metric Tonnes Grade Gold (g/t) Grade Silver (g/t) Grade Gold Equivalent* (g/t) Gold (ounces) Silver (ounces) Gold Equivalent* (ounces) Escondida 4 8 Loma Escondida 10 22 Gabriela 2 10 Esperanza 3 6 Deborah 2 48 3 Total Inferred 3 7 Mr David (Ted) Coupland, Director - Geological Consulting and Principal Geostatistician of Cube Consulting Pty Ltd, is a qualified person as defined in NI 43-101 and is responsible for preparing the April 2-101 compliant mineral resource statement. The report is available for viewing on SEDAR at www.sedar.com. On August 4, 2011 the Company announced the results of a Preliminary Economic Assessment2 (“PEA-2”) for the proposed Cerro Moro mine development.Highlights of the PEA include the following estimates: ● Total precious metal production of 494,700 ounces of gold and 26,600,000 ounces of silver over 8.25 years, based on mining and milling 1000t ore/day ● For the first 3 years, gold production averages 111,200 ounces/year plus silver production of 4.7 million ounces/year, for an average gold equivalent production of 206,300 ounces* per year.Average cash costs are $US 236 per ounce on a gold equivalent* basis. ● Initial capital (Direct costs): US$ 149.8 million + $US 25.7 million refundable VAT. ● Indirect capital costs (EPCM contract, Owners costs): US$ 32.8 million ● Pre-tax undiscounted cash flow: $US 581 million ● Payback Period at a 0% discount rate: 12 months *The gold equivalent value is calculated by dividing the silver grade (ppm) by 50 (approximate ratio of gold/silver US$ value) and adding it to the gold grade (ppm), assuming 100% metallurgical recovery. PEA-2 is based on the following resources: ● An Indicated Resource of 0.66 Mt (million metric tonnes) at 19 g/t gold (grams per metric tonne) and 835 g/t silver from the high grade Escondida and Loma Escondida vein zones, plus ● Lower grade Indicated Resources from the Gabriela vein (0.53 Mt at 2 g/t gold and 371 g/t silver) and Inferred Resources of 1.86 Mt at 3.0 g/t gold and 182 g/t silver from the Escondida, Loma Escondida, Gabriela, Esperanza, and Deborah veins. 6 Results from Operations Extorre started the year with 87,473,627 common shares outstanding and ended the quarter with 88,948,377 common shares outstanding. During the period the Company received proceeds of $2.1 million and issued 1,474,750 common shares upon the exercise of options and warrants. Shares issued and proceeds received during the year are summarized below: Options Exercised Warrants Exercised Total Shares issued Proceeds ($000’s) $ $ $ Subsequent Events Subsequent to June 30, 2011, the Company issued 2,400,000 common shares at a price of $10.50 per share for gross proceeds of $25.2 million from a bought deal equity financing. The Underwriters received a cash commission of 6% of gross proceeds raised through the offering and warrants equal to 5% of the shares issued through the offering. The Company issued shares pursuant to the exercise of options and warrants as follows: Options Exercised Warrants Exercised Total Shares issued Proceeds ($000’s) $ $ $ As at August 9th, 2011, the Company had 91,805,888 shares outstanding. Summary of Financial Results Selected Information The Company’s unaudited interim consolidated financial statements for the second quarter ended June 30, 2011 and 2010 (the “Interim Financial Statements”) were prepared in accordance with International Financial Reporting Standards (“IFRS”). The changes in accounting policies have been applied consistently to the comparative period unless otherwise noted. The following selected financial information is taken from the Interim Financial Statements for the second quarter ended June 30, 2011. Three months ended June 30, 2011 The Company ended the second quarter with $25.2 million of cash and cash equivalents. The Company spent approximately $9.3 million on exploration excluding stock-based compensation during the quarter, mainly at its Cerro Moro project. Exploration activities on its Cerro Moro project continued as the Company proceeded with its drilling program designed to explore for other mineralization. Stock-based compensation expense of $2.9 million in the quarter ended June 30, 2011 was incurred primarily due to recognizing the expense associated with the vesting of stock options that were previously granted by the Company to its employees and consultants prior to 2011. Three months ended June 30, 2011 compared to the three months ended March 31, 2011 The loss in the three months ended June 30, 2011 of $13.4 million is higher compared to the loss incurred in the three months ended March 31, 2011 of $12.0 million due to increased exploration activities at Cerro Moro,particularly at the new Zoe zone and at the Puntudo project. Six months ended June 30, 2011 compared to the six months ended June 30, 2010 The six months ended June 30, 2011 loss of $25.4 million is significantly higher than the six months ended June 30, 2011 of $13.2 million. The increase in the loss was mainly due to exploration expenses, net of stock based-compensation, in 2011 being about $7.3 million more than in 2010 as a result of expanded exploration activities at Cerro Moro and the regional properties. 7 Three months ended June 30, 2011 compared to the three months ended June 30, 2010 The three months ended June 30, 2011 loss of $13.4 million is significantly higher than the three months ended June 30, 2011 of $6.7 million. The increase in the loss was mainly due to exploration expenses, net of stock based-compensation, in 2011 being about $4.2 million more than in 2010 as a result of expanded exploration activities at Cerro Moro and the regional properties. The following is a summary of quarterly results taken from the Company’s consolidated financial statements: ($000’s, except share data) Three month period ended June 30, Interest income $ ) $ ) Mineral property exploration costs $ $ Stock-based compensation 1 $ $ Loss $ $ Comprehensive loss $ $ Basic and diluted loss per common share $ ) $ ) 1) stock-based compensation costs have been allocated to administrative salaries and consulting, management compensation, directors’ fees, mineral property exploration expenditures and shareholder communications. ($000’s, except share data) As at June 30 , 2011 December 31, 2010 Total assets $ $ Total liabilities $ $ Share capital $ $ Contributed surplus $ $ Accumulated other comprehensive loss $ ) $ ) Deficit $ ) $ ) The following selected financial information is a summary of quarterly results taken from the Company’s unaudited condensed interim consolidated financial statements or from the Company’s audited December 31, 2010 financial statements: Comparison to Prior Quarterly Periods ($000’s, except share data) 2nd Quarter* 1st Quarter* 4th Quarter* 3rd Quarter* 2nd Quarter* 1st Quarter* 4th Quarter** 3rd Quarter** Total Revenues - Net loss 12,274 7,654 6,663 Basic loss per common share $ *IFRS **Canadian GAAP Net loss for the second quarter of 2011 was slightly higher when comparing it with the loss in the first quarter of 2011 as drilling at the Company’s Cerro Moro Project and the regional properties continued in preparation for the updated Preliminary Economic Assessment. Management expects similar or increased levels of expenditure as the Company continues to lower the risk of the project through additional drilling and the completion of various studies as the Company advances the project. 8 A significant component in the loss for the periods noted above is stock-based compensation which has fluctuated quarter by quarter for a number of reasons including the number of options granted in a quarter, the number of options vesting and the varying volatility component of the Black-Scholes pricing model. Liquidity and Capital Resources The Company’s cash and cash equivalents at June 30, 2011 totalled $25.2 million. Subsequent to the quarter end, the Company closed a bought deal private placement financing in which the Company issued 2,400,000 common shares at a price of $10.50 per share for net proceeds of $23.7 million. The Company will continue to utilize its cash resources to fund project exploration and administrative requirements. Aside from cash and cash equivalents, the Company has no material liquid assets. There is no assurance that the Company will be able to raise necessary funds through capital raisings in the future. Management evaluates and adjusts its planned level of activities to ensure that adequate levels of working capital are maintained. The future availability of funding will affect the planned activity levels at Cerro Moro and expenditures will be adjusted to match available funding. The Company has no loans or bank debt and there are no restrictions on the use of its cash resources. The Company has not issued any dividends and management does not expect this will change in the near future. Additional funds will be required in future to fund the ongoing exploration and planned development activities of the Company. Financial Instruments The Company’s activities potentially expose it to a variety of financial risks, including credit risk, foreign exchange currency risk, liquidity and interest rate risk. Credit risk is the risk that one party to a financial instrument, will fail to discharge an obligation and cause the other party to incur a financial loss. Financial instruments that potentially subject the Company to credit risk consist of cash and cash equivalents and accounts receivable. The Company deposits the majority of its cash and cash equivalents with high credit quality financial institutions in Canada and holds balances in banks in Argentina as required to meet current expenditures. The fair value of financial instruments at June 30, 2011 and December 31, 2010 is summarized as follows: June 30, 2011 December 31, 2010 Carrying amount Fair value Carrying amount Fair value Financial Assets Loans and receivables Cash and cash equivalents $ Amounts receivable – at amortized cost $ $ $
